DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/23/2022 has been entered.
 
Response to Arguments

Applicant's arguments filed 09/16/2020 have been fully considered but they are not persuasive.
To the extent that Applicant’s argument concerning Hayashi, particularly that Hayashi can be used in refrigerator or an air conditioner, but cannot be used in the field of machine tools, Examiner respectfully disagrees.  It appears that Applicant is attempting to argue that Hayashi is non-analogous art.  Applicant is reminded it has been held that a prior art reference must either be in the field of applicant' s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Hayashi is both in the field of Applicant’s endeavor, namely cooling, and is reasonably pertinent to the problem Applicant is trying to solve, mainly coupling/decoupling flow paths associated with cooling.  It is further noted that Hayashi is not relied upon to teach the limitations regarding the machine tool, but rather is relied upon solely for its teaching of the four-way valve coupling/decoupling cooling flow paths.

All other arguments are moot in light of the new grounds of rejection. Applicant has amended
the claims to require new combination(s) of limitations. Please see below for new grounds of
rejection.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“cooling device” in claim 1,
“control source” in claim 1,
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Limitation 
“cooling device” has been interpreted consistent with paragraph [0027] “the cooling device 91 is equipped with a built-in water storage tank, cooling compressor and a driving motor”.
“control source” has been interpreted consistent with paragraph [0021] “The control source 21 in this embodiment can be an external box, such as a built-in control box of the machine tool, or an external microcomputer control module”.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites “under a first channel state, the front end inlet being fluidly connected to the rear end outlet but not fluidly connected to the front end outlet, and the rear end inlet being fluidly connected to the front end outlet but not fluidly connected to the rear end outlet”, it’s not clear how the front end inlet not fluidly connected to the front end outlet, it’s also not clear how the rear end inlet not fluidly connected to the rear end outlet, since all the inlets and the outlets under the first channel state are fluidly connected to each other via the same fluid circuit . To expedite prosecution, examiner interprets “but not fluidly connected” to be read as “not directly fluidly connected”.

Claims 2-5 are rejected insofar as they are dependent on claim 1 and therefore include the same error(s).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 4, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over NAKAJIMA (JP-2010029974-A: Machine Translation provided by Examiner) in view of HAYASHI (EP-3348932-A1: previously cited).

Regarding claim 1, NAKAJIMA teaches a system (see Figure 1), comprising: a machine tool (see ¶ [0015]); a cooling device (1) 

and an auxiliary apparatus using a four-way electronic valve to achieve temperature rise and fall effect on a component of the machine tool (see Figure 1 and ¶ [0015]), connected to pipelines connected to the component of the machine tool and the cooling device (see NAKAJIMA’s Figure 1 annotated by Examiner), 
the auxiliary apparatus comprising: the four-way electronic valve having a front end inlet, a front end outlet (see (Fn) and (Fo) in NAKAJIMA’s Figure 1 annotated by Examiner), a rear end outlet (2) and a rear end inlet (3); the four-way electronic valve electrically connected to a control source (18) and controlled by the control source (see ¶ [0017]: NAKAJIMA Indicated that each device is connected to the switchboard), under a first channel state, the front end inlet (Fn) being fluidly connected to the rear end outlet (2) but not fluidly connected to the front end outlet, and the rear end inlet (3) being fluidly connected to the front end outlet (fo) but not fluidly connected to the rear end outlet (see NAKAJIMA’s Figure 1 annotated by Examiner); the front end inlet (Fn) configured to allow a fluid of the cooling device to enter therein, and the front end outlet (Fo) configured to allow the fluid to flow out to the cooling device (see NAKAJIMA’s Figure 1 annotated by Examiner),
 an outflow channel having one end connected to the rear end outlet and another end configured to allow the fluid to flow out to the component of a machine tool (see outflow channel in NAKAJIMA’s Figure 1 annotated by Examiner: also see ¶ [0015]); a return fluid incoming channel having one end connected to the rear end inlet and another end configured to allow the fluid returning from the component of a machine tool to enter therein (see return fluid incoming channel in NAKAJIMA’s Figure 1 annotated by Examiner: also see ¶ [0015]); and a pump (4) electrically connected to the control source in order to be controlled by the control source to drive the fluid: (see ¶ [0002]). 

NAKAJIMA does not teach that the four-way electronic valve is controlled by the control source to switch between two channel states; under a second channel state, the front end inlet being fluidly connected to the front end outlet but not fluidly connected to the rear end outlet, and the rear end inlet being fluidly connected to the rear end outlet but not fluidly connected to the front end outlet; and the pump arranged on the outflow channel or on the return fluid incoming channel, and electrically connected to the control source in order to be controlled by the control source to drive the fluid inside the channel where the pump is arranged.

HAYASHI teaches a four-way electronic valve (28) a cooling device (23), the four-way electronic valve (28) having a front end inlet (28d), a front end outlet (28c), a rear end outlet (28a) and a rear end inlet (28b); the four-way electronic valve electrically connected to a control source (30) and controlled by the control source to switch between two channel states (HAYASHI teaches in Col. 18 lines 28-33 that “controller (30) that controls the switching mechanism (28) to set the state of interconnection among the first flow passage (24a), the second flow passage (24b), the third flow passage (25a), and the fourth flow passage (25b)”); 
under a first channel state, the front end inlet (28d) being fluidly connected to the rear end outlet (28a) but not fluidly connected to the front end outlet (28c), and the rear end inlet (28b) being fluidly connected to the front end outlet (28c) but not fluidly connected to the rear end outlet (28a); 
under a second channel state, the front end inlet (28d) being fluidly connected to the front end outlet (28c) but not fluidly connected to the rear end outlet (28a), and the rear end inlet (28b) being fluidly connected to the rear end outlet (28a) but not fluidly connected to the front end outlet (28c); (HAYASHI teaches in Col. 8 line 52 to Col. 9 line 2 that “The first connection state is a state in which the first flow passage 24a and the fourth flow passage 25b are connected to each other and the second flow passage 24b and the third flow passage 25a are connected to each other. The second connection state is a state in which the first flow passage 24a and the second flow passage 24b are connected to each other and the third flow passage 25a and the fourth flow passage 25b are connected to each other.”) See HAYASHI Figure 1, annotated by Examiner.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the system of NAKAJIMA with the four-way electronic valve is controlled by the control source to switch between two channel states; under a second channel state, the front end inlet being fluidly connected to the front end outlet but not fluidly connected to the rear end outlet, and the rear end inlet being fluidly connected to the rear end outlet but not fluidly connected to the front end outlet; and a pump arranged on the outflow channel or on the return fluid incoming channel, and electrically connected to the control source in order to be controlled by the control source to drive the fluid inside the channel where the pump is arranged, as taught by HAYASHI, such modification will increase the temperature control ability by improving the ability of switching the states of interconnection among the first to fourth flow passages, (See HAYASHI ¶ [0039). 
Furthermore, there are only a finite number of options available for arranging the pump on the connecting channels of NAKAJIMA’s system. In this regard, it is noted that HAYASHI teaches, a pump (26) arranged on the outflow channel (24a: see HAYASHI’s Figure 1). It would, therefore, have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the system of NAKAJIMA’s with the pump arranged on the outflow channel, as taught by HAYASHI, since such was a suitable and known provision for arranging the pump on the connecting channels of NAKAJIMA’s system (see KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1895-97 (2007)). such modification will provide the benefit of preventing the heat that is being generated by the pump from entering the cooling device.
 
    PNG
    media_image1.png
    863
    1018
    media_image1.png
    Greyscale

NAKAJIMA’s Figure 1 annotated by Examiner
 

    PNG
    media_image2.png
    504
    591
    media_image2.png
    Greyscale
HAYASHI Figure 1, annotated by Examiner.



    PNG
    media_image3.png
    766
    900
    media_image3.png
    Greyscale


HAYASHI Figure 1.

Regarding claim 2, NAKAJIMA as modified by HAYASHI further teach an inflow channel (see inflow channel in NAKAJIMA’s Figure 1 annotated by Examiner) and a return fluid outflow channel (see return fluid outflow channel in NAKAJIMA’s Figure 1 annotated by Examiner); one end of the inflow channel connected to the front end inlet; one end of the return fluid outflow channel connected to the front end outlet. (See NAKAJIMA’s Figure 1 annotated by Examiner).
Regarding claim 4, NAKAJIMA as modified by HAYASHI further teach the control source (30 of HAYASHI: 18 of NAKAJIMA) is a microcomputer. (HAYASHI teaches in Col. 12 lines 17-21 that “The controller 30 can be implemented by a digital signal processor (DSP) including an analog-to-digital (A/D) conversion circuit, an input/output circuit, a computational-operation circuit, a storage device, and so on.”: NAKAJIMA inherently teaches the control source is microcomputer). 
Regarding claim 5, NAKAJIMA as modified by HAYASHI further teach the control source (30 of HAYASHI: 18 of NAKAJIMA) is an external control box (31 of NAKAJIMA: see element 30 in HAYASHI Figure 1, annotated by Examiner).



Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over NAKAJIMA (JP-2010029974-A: Machine Translation provided by Examiner) in view of HAYASHI (EP-3348932-A1: previously cited) and ONO (US10429865B2: previously cited).

Regarding claim 3, NAKAJIMA fails to specifically teach a heater and a temperature sensor; the heater arranged on at least the outflow channel or on the return fluid incoming channel, and electrically connected to the control source in order to be controlled by the control source to provide a heating effect; the temperature sensor arranged on the return fluid incoming channel and electrically connected to the control source. 
HAYASHI teaches a temperature sensor (34) electrically connected to the control source. (HAYASHI teaches in Col. 12 lines 31-32 that “the controller 30 obtains sensor signals from the temperature sensors 32 and 34”.)

NAKAJIMA in view of HAYASHI failed to specifically teach a heater; the heater arranged on at least the outflow channel or on the return fluid incoming channel, and electrically connected to the control source in order to be controlled by the control source to provide a heating effect; the temperature sensor arranged on the return fluid incoming channel.

ONO teaches temperature control apparatus (1) comprising a heater (15B) and a temperature sensor (18A); the heater arranged on at least the outflow channel or on the return fluid incoming channel (11), and electrically connected to the control source (18B) in order to be controlled by the control source to provide a heating effect; the temperature sensor arranged on the return fluid incoming channel (11) and electrically connected to the control source. (ONO teaches in Col. 10 lines 62-65 that “the sign 18B depicts a heating control device that electrically connects to the downstream side temperature sensor 18A and electrically connects to the first side heater 15B of the first heating device 15.”)

It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the system of NAKAJIMA with a heater and a temperature sensor; the heater arranged on at least the outflow channel or on the return fluid incoming channel, and electrically connected to the control source in order to be controlled by the control source to provide a heating effect; the temperature sensor arranged on the return fluid incoming channel and electrically connected to the control source, as taught by ONO and HAYASHI , to improve the system of NAKAJIMA by controlling the temperature of the liquid to a desired temperature (See ONO Col. 1 lines 62-64). Furthermore, providing the system of NAKAJIMA with a temperature sensor will provide the benefit of detecting the liquid temperature and that will help to control the temperature of the liquid to a desired temperature (see ONO Col. 10 lines 57-67).

















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALED AL SAMIRI whose telephone number is (571)272-8685. The examiner can normally be reached 9:30AM~3:30PM, M-F (E.S.T.),.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571) 270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KHALED AHMED ALI AL SAMIRI/
Examiner, Art Unit 3763                                                                                                                                                                                                        




/TAVIA SULLENS/Primary Examiner, Art Unit 3763